Citation Nr: 9932209	
Decision Date: 11/15/99    Archive Date: 11/29/99

DOCKET NO.  96-37 035A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to a disability rating in excess of 60 percent 
for hepatitis with depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. A. Seaman, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1968 to July 
1971.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a 
May 1996 decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Los Angeles, California, which denied 
the veteran's request for a disability rating in excess of 30 
percent for hepatitis.  In December 1996, the RO issued a 
decision which increased the evaluation for said disability 
from 30 percent to 60 percent.

The United States Court of Appeals for Veterans Claims 
(Court) has held that on a claim for an increased rating, the 
veteran will generally be presumed to be seeking the maximum 
benefit allowed by VA law or regulations, and it follows that 
such a claim remains in controversy where less than the 
maximum benefit available is awarded.  AB v. Brown, 6 Vet. 
App. 35, 38 (1993).  The Court further held that, where a 
claimant has filed a notice of disagreement as to an RO 
decision assigning a particular rating, a subsequent RO 
decision awarding a higher rating, but less than the maximum 
available benefit, does not abrogate the appeal.  Id.  Since 
the regulations pertinent to this claim provide for 
disability ratings greater than 60 percent for hepatitis, the 
matter now before the Board remains on appeal.

The veteran appeared at a personal hearing before the RO in 
December 1996.  A transcript of that hearing is of record.


FINDINGS OF FACT

1. The veteran was duly scheduled for two VA examinations in 
May 1999 for the purpose of evaluating the severity of his 
service-connected hepatitis with depression.

2. The veteran did not report for the examinations and has 
provided no explanation for his failure to report for the 
examinations, and has shown no good cause for his failure 
to do so.


CONCLUSION OF LAW

Having failed to report for scheduled VA examinations to be 
conducted for the purpose of determining the severity of his 
service-connected hepatitis with depression, and without any 
explanation or showing of good cause for said failure, the 
veteran's claim for an increased evaluation must be denied.  
38 C.F.R. 
§§ 3.326(a), 3.655 (1999); Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

A review of the record shows that the RO granted service 
connection for residuals of infectious hepatitis in a 
November 1971 decision, and evaluated the same as 10 percent 
disabling under 38 C.F.R. § 4.114, Diagnostic Code 7345 
(1999).  After subsequent routine VA examination in September 
1973, the RO issued an October 1973 decision which continued 
the assignment of a 10 percent disability rating.

Routine VA examination for evaluation of the veteran's 
hepatitis disability was scheduled in August 1974.  The 
record indicates that the veteran failed to report for said 
examination, and reflects that he failed to show good cause 
for failing to report.  Consequently, the RO informed the 
veteran in September 1974 that his disability compensation 
was terminated due to his failure to report for a duly 
scheduled VA examination.

Subsequent to termination of the veteran's compensation 
benefits, the RO obtained VA examination and outpatient 
reports reflecting that the veteran was seen and treated for 
hepatitis between October 1974 and January 1975.  The RO 
found that the medical records showed that the residuals of 
the veteran's hepatitis appeared to be service-connected, and 
thus the veteran was informed in April 1975 that his 
compensation benefits, along with the 10 percent disability 
rating previously assigned, were reinstated.

In December 1989, the veteran filed a claim of entitlement to 
service connection for skin rashes, drug exposure, a post-
traumatic stress disorder (PTSD), and residuals of herbicide 
exposure while in Vietnam.  In the same claim form, he 
requested an increased evaluation for his service-connected 
hepatitis.  In March 1991, the RO issued a decision which 
deferred the claim based on exposure to herbicides and denied 
service connection for skin rashes, drug exposure, and PTSD.  
The RO's March 1991 decision did not address the issue of an 
increased evaluation for hepatitis.  The veteran initiated an 
appeal of the February 1991 decision.  The record reflects, 
however, that the veteran failed to perfect the appeal in a 
timely manner after the RO issued a statement of the case 
with a cover letter notifying the veteran of required 
appellate procedures.

In July 1991, the RO issued a decision which noted that its 
March 1991 decision was in error for not addressing the issue 
of an increased evaluation for hepatitis.  Based on review of 
additional evidence, consisting of VA examinations conducted 
in September 1990 and November 1990, the RO held that 
evaluation in excess of 10 percent was not warranted as the 
VA examinations revealed no more than a "mild disturbance."  

The veteran submitted another request for an increased 
evaluation in June 1995.  In support of his request, the 
veteran submitted VA outpatient and inpatient records 
reflecting diagnosis and treatment for hepatitis and its 
residuals between April 1975 and April 1995.  Also submitted 
were hospitalization reports showing admission to a VA 
Medical Center in February 1995, in part to undergo a liver 
biopsy.  After review of said medical evidence, the RO held 
that the residuals of the veteran's hepatitis had become 
severe enough to warrant a 30 percent disability rating, and 
increased the evaluation from 10 percent to 30 percent in 
November 1995. 

The RO obtained subsequent VA medical progress reports 
reflecting the veteran's medical treatment between January 
1996 and April 1996, and an opinion of a VA physician.  
Finding that the additional medical evidence had not 
established that the veteran was entitled to an increased 
disability rating, the RO issued decisions in April 1996 and 
May 1996 which continued the 30 percent disability rating.  
In May 1996, the veteran filed a notice of disagreement with 
the RO's May 1996 decision, thereby initiating the instant 
appeal.

The veteran appeared for a personal hearing before the RO in 
December 1996.  The RO also obtained additional medical 
records reflecting VA medical treatment between July 1992 and 
June 1996, and a March 1996 statement by a VA physician.  The 
VA medical records reflect diagnosis and treatment for 
depression.  The VA physician's statement indicated that the 
veteran was highly symptomatic with poor sleep, low appetite, 
impaired concentration, and low self esteem.  The VA 
physician opined that the veteran was motivated but had not 
attained his usual mood or functional level.  After the 
veteran's hearing, and after review of the additional medical 
evidence, the RO issued a December 1996 decision which 
increased the disability rating from 30 percent to 60 
percent.  The same decision granted service connection for 
depression as "associated with the hepatitis condition," 
and held that the veteran's depression was "part of the 
total symptomatology picture which resulted in an increased 
rating for hepatitis to 60 [percent]." 

In November 1998, the veteran's representative contacted the 
RO and asserted that the veteran's testimony at his hearing 
raised the issue of compensation based on unemployability.  
The representative requested that the RO forward VA Form 21-
8940 (Application for Increased Compensation Based on 
Unemployability) to the veteran.  The RO sent the application 
form to the veteran, and the record indicates that the 
veteran did not complete and return the form to the RO.

Also of record is an April 1999 letter to the RO from the 
veteran's representative which noted that the veteran had not 
been afforded VA compensation and pension examination since 
his March 1995 request for an increased evaluation.  
Therefore, the representative contended, a thorough and 
detailed VA examination was required in order to accurately 
determine the status of the veteran's current mental and 
physical health.

In May 1999, the RO scheduled a fee-based liver, gall 
bladder, and pancreas examination, as well as a fee-based 
psychiatric examination, which was to be performed by a 
specialist.  By letters dated May 4, 1999, the RO informed 
the veteran that the VA psychiatric examination was scheduled 
for May 13, 1999, and that the general VA examination was 
scheduled for May 19, 1999.  By a letter dated May 13, 1999, 
the RO informed the veteran that the VA psychiatric 
examination was rescheduled for May 25, 1999.  The letters 
were addressed to the veteran's last known address as 
reflected in his claims file.  The letters informed the 
veteran of the date, time, and place to report for each 
examination.  There is no indication in the claims file that 
the letters were returned as undeliverable.

On May 20, 1999, the RO received a letter from the facility 
that was to perform the May 19, 1999, general examination 
which indicated that the veteran had failed to report for 
said examination.  On May 26, 1999, the RO received a letter 
from the same facility indicating that the veteran had also 
failed to report for the May 25, 1999, psychiatric 
examination.  

Despite the veteran's failure to complete and return an 
application for compensation based on unemployability, the RO 
issued a decision in July 1999 which denied entitlement to 
compensation based on unemployability on the ground that the 
evidence did not establish that the veteran was unable to 
work due to his service-connected disability.  In its 
decision, the RO noted that the veteran had failed to report 
for the scheduled VA examinations, and that "the evidence 
expected from [the] examination[s] which might have been 
material to the outcome of this claim could not be 
considered." 


Legal Criteria and Analysis

Initially, the Board finds that the veteran has submitted a 
well-grounded claim.  38 U.S.C.A. § 5107(a) (West 1991).  
That is, he has presented a claim which is plausible.  Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).  In general, an 
allegation of increased disability is sufficient to establish 
a well-grounded claim seeking an increased rating.  Proscelle 
v. Derwinski, 2 Vet. App. 629 (1992).  Therefore, the VA has 
a duty to assist the veteran in the development of facts 
pertinent to his claim.  See 38 U.S.C.A. § 5107(a); 38 C.F.R. 
§§ 3.103, 3.159 (1999).  VA's duty to assist includes 
obtaining medical records and medical examinations where 
indicated by the facts and circumstances of the case.  Littke 
v. Derwinski, 1 Vet. App. 90 (1990).

Individuals for whom reexaminations have been authorized and 
scheduled are required to report for such examinations.  38 
C.F.R. §§ 3.326(a), 3.327(a) (1999).  38 C.F.R. § 3.655 
provides, in pertinent part, that when a claimant fails, 
without good cause, to report for an examination scheduled in 
conjunction with a claim for an increased rating, the claim 
shall be denied.  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant, 
or the death of an immediate family member.  38 C.F.R. § 
3.655.

The Board notes that the veteran was scheduled for fee-based 
examinations on May 19, 1999, and May 25, 1999, for which he 
failed to report.  The Board concurs with the veteran's 
representative, as the RO apparently did as well, that these 
examinations were necessary to verify the current severity of 
the appellant's service-connected hepatitis with depression.  
See 38 C.F.R. §§ 3.327(a) and 3.655.  The record reflects 
that the veteran did not attempt to reschedule the 
examinations, and good cause for his failure to report for 
the scheduled fee-based examinations has not been 
demonstrated.  The veteran was properly notified of the 
scheduled examinations.  The letters notifying him to report 
for the examinations were sent to the veteran's last known 
address and were not returned as undeliverable.

In this regard, the Board notes that the "duty to assist" 
the veteran in the development of facts pertinent to his 
claim is not a "one-way street."  See Wood v. Derwinski, 1 
Vet. App. 190, 193 (1991).  The veteran must also be prepared 
to meet his obligations by cooperating with VA's efforts to 
provide an adequate medical examination and submitting to the 
Secretary all medical evidence supporting his claim.  Olson 
v. Principi, 3 Vet. App. 480 (1992).  In a case such as this, 
where additional development is required to determine 
entitlement to increased benefits, a veteran may not 
passively sit by under circumstances where his cooperation is 
essential in obtaining the putative evidence.  Wood, 1 Vet. 
App. at 193.  In such a situation, the Board has no 
alternative but to deny the veteran's claim as provided under 
the regulatory provisions of 38 C.F.R. § 3.655.

Accordingly, the appropriate disposition of the veteran's 
claim of entitlement to an evaluation in excess of 60 percent 
for hepatitis with depression is denial of the claim because 
of his failure to report for VA scheduled examinations 
without adequate reason or good cause demonstrated for such 
failure.  In a case where the law and not the evidence is 
dispositive, the claim must be denied because of the absence 
of legal merit or the lack of entitlement under law.  
Sabonis, 6 Vet. App. at 430. 

It is noted that although the RO informed the veteran that 
the examinations to which he failed to report were expected 
to have provided evidence material to the outcome of his 
claim, the RO did not deny the veteran's claim pursuant to 
38 C.F.R. § 3.665.  When the Board addresses in its decision 
a question that has not been addressed by the RO, it must 
consider whether the appellant has been given adequate notice 
to respond and, if not, whether the appellant has been 
prejudiced thereby.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  Inasmuch as this claim must be denied as a matter of 
law, the Board concludes that he has not been prejudiced by 
the decision herein.  Meyer v. Brown, 9 Vet. App. 425, 432 
(1996).  In the alternative, the Board finds that the 
preponderance of the evidence is against the claim that the 
hepatitis with depression warrants a disability rating in 
excess of 60 percent as well as the claim for an increased 
rating based on unemployability or on an extraschedular 
basis.  Thus, the veteran is not prejudiced by denial of his 
claim as a matter of law rather than on the merits.


ORDER

Entitlement to a disability rating in excess of 60 percent 
for hepatitis with depression is denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 

